PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/293,640
Filing Date: 6 Mar 2019
Appellant(s): CONCEPT LASER GMBH



__________________
Charles M. Shonkwiler Reg. No. 64,868
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/12/2022.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated September 22, 2021 and the Notice of Panel Decision from Pre-Appeal Brief Review dated February 11, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 16-26 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Domrose et al. (US Patent Publication No. 2018/0370146 A1) (“Domrose”) in view of Mamrak et al. (US Patent Publication No. 2020/0261977 A1) (“Mamrak”).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Domrose in view of Mamrak and further in view of Noda et al. (US Patent Publication No. 2019/0037204 A1) (“Noda”). 

NEW GROUNDS OF REJECTION
None.
WITHDRAWN REJECTIONS
None.

Claim rejections – 35 USC 103
Independent claim 16 - Domrose in view of Mamrak teach all the claimed recitations of independent claim 16.
Claim 16
The combination of Domrose and Mamrak teach “determining a gap between (i) a first one of the plurality of first calibration patterns and (ii) a second one of the plurality of second calibration patterns, wherein the first one of the plurality of first calibration patterns is adjacent to the second one of the plurality of second calibration patterns”, as recited in claim 16.
On page 7, first full paragraph of the Appeal Brief, it is argued that “The offset 930 shown in FIG. 5 of Mamrak represents a region that is not encompassed by the scan field as a result of the build unit having moved from a first location to a second location. See ¶¶ [0046] and [0047]. The offset 930 arises from movement of the build unit over different areas of the powder bed, such as from a first location to a second location along path 924. See, e.g., ¶ [0047].”  The Office respectfully disagrees.  
Claim 16 does not recite “a region that is not encompassed by the scan field as a result of the build unit having moved from a first location to a second location”.  Claim 16 instead recites “determining the position information comprises determining a gap between (i) a first one of the plurality of first calibration patterns and (ii) a second one of the plurality of second calibration patterns”.  The gap, as claimed, is taught in Mamrak because the reference describes that when “the build unit moves to a second location in direction 924, the galvanometer may be in a second location 928. Using any of the abovementioned methods it may be determined that the movement of the build unit has resulted in an offset 930 between the first position of the build unit and the second position of the build unit…the irradiation source directing mechanism may be adjusted for the misalignment 930 between a first scan region 918 and second scan region 916…” See Paragraph [0047].  Thus, the argument is not persuasive.
In addition, in the second full paragraph of page 7 of the Appeal Brief, it is argued: 
The offset 930 in Mamrak does not equate to a gap between a first one of a plurality of fist calibration patterns and a second one of a plurality of calibration patterns.  Rather, as disclosed in Mamrak, the offset 930 refers to an offset between scan fields. The scan fields in Mamrak do not respectively equate to a plurality of first calibration patterns nor a plurality of second calibration patterns. Moreover, the scan fields in Mamrak do not respectively equate to a first one of the plurality of first calibration patterns nor a second one of the plurality of second calibration patterns, let alone a first one of the plurality of first calibration patterns that is adjacent to a second one of the plurality of second calibration patterns. Consequently, the offset 930 in Mamrak cannot reasonably be said to teach or even suggest a gap between (i) a first one of the plurality of first calibration patterns and (11) a second one of the plurality of second calibration patterns, wherein the first one of the plurality of first calibration patterns is adjacent to the second one of the plurality of second calibration patterns, as recited in claim 16.

The Office respectfully disagrees.  One of the principal inventive aspects of Mamrak is to provide an apparatus, method, and program in which an irradiation source (401) directing mechanism is adjusted to compensate for a misalignment between a first scan region and a second scan region (640). See Abstract.  The additive manufacturing apparatus of Mamrak includes calibrating the movement of a build unit and/or a build platform. See Paragraph [0008]  Furthermore, paragraph [0043] of Mamrak explains that “An amount of offset between scan fields may be determined by forming markings on the build material and reading the alignment between a single and/or plurality of markings either manually and/or using a offset detection portion (e.g., an optical sensor, a camera, an image sensor, photoelectric sensor).”  Thus, the plurality of markings in Mamrak is formed by a plurality of scan fields.  
Without providing any reasoning, the arguments submit that the scan fields in Mamrak does not respectively equate to a first one of the plurality of first calibration patterns nor a second one of the plurality of second calibration patterns.  However, no explanation or reasoning is submitted that a person of ordinary skill in the art would appreciate and conclude, as alleged, that the first one nor a second one of the calibration patterns cannot equate to the scan field of Mamrak, and therefore, Mamrak does not teach “a gap”.  The arguments are not persuasive.
To demonstrate that Mamrak teaches “the determining the position information comprises determining a gap between (i) a first one of the plurality of first calibration patterns and (ii) a second one of the plurality of second calibration patterns”, as recited in independent claim 16, and as submitted in previous actions, at least the following portions of Mamrak are discussed.
Mamrak describes in paragraph [0047] and illustrates in FIGS. 5-7 that “[t]he term galvanometer, irradiation directing device, irradiation source directing mechanism and/or scanner may be used interchangeably throughout the specification. When the build unit moves to a second location in direction 924, the galvanometer may be in a second location 928. Using any of the abovementioned methods it may be determined that the movement of the build unit has resulted in an offset 930 between the first position of the build unit and the second position of the build unit…the irradiation source directing mechanism may be adjusted for the misalignment 930 between a first scan region 918 and second scan region 916…” (Emphasis added)  In addition, Mamrak describes in Paragraph [0051] that “FIG. 6 shows an example flow diagram of the abovementioned process. In step 610 any of the abovementioned methods or any known method in the art may be used to determine a misalignment of two subsequent scan regions based on a deviation in the positioning mechanism of the build unit and/or a deviation in the positioning of the build platform.” (Emphasis added)  
Mamrak further describes in Paragraph [0054] “A second example set of scan zones 713 shows a possible misalignment between a first scan zone 701B and a second scan zone 702B. The abovementioned trend data and/or sensor data may be used to determine an offset between the scan fields. The group of scan fields 713 shows an example situation where an observer and/or a detector/sensor and a computer may determine that misalignment has…occur between the two scan fields. Based on the amount of misalignment, it may be determined that the scanner can be adjusted to compensate (e.g., using the process shown in FIG. 6). Accordingly, the scanner may be adjusted ...” (Emphasis added)  Mamrak describes in Paragraph [0055] “A third example set of scan zones 723 shows a possible misalignment between a first scan zone 722 and a second scan zone 730. The abovementioned trend data and/or sensor data may be used to determine an offset between the scan fields. The group of scan fields 723 shows an example situation where an observer and/or analysis of trend data and/or a detector/sensor may determine that misalignment has… occur between the two scan fields 722 and 730. Based on the amount of misalignment, it may be determined that the scanner can be adjusted to compensate (e.g., using the process shown in FIG. 6). Accordingly, the scanner may be adjusted ...” (Emphasis added) 
In light of the descriptions provided, at least, in paragraphs [0047], [0051], [0054], and [0055] and FIGS. 5-7, the Office construes the deviation process of the position mechanism to read on “the position information”. The determined amount of misalignment or offset between the scan fields reads on “determining a gap between (i) a first one of the plurality of first calibration patterns and (ii) a second one of the plurality of second calibration patterns”.  As previously explained with reference to paragraphs [0008] and [0043], the calibration process of Mamrak describes a determination of an amount of offset between scan fields by forming markings on the build material and reading the offset to determine the misalignment and make a correction.  Mamrak cures the deficiencies of Domrose and contrary to the contentions made in the Appeal Brief, Mamrak teaches “wherein determining the position information comprises determining a gap between (i) a first one of the plurality of first calibration patterns and (ii) a second one of the plurality of second calibration patterns”, as recited in independent claim 16.
At the bottom of page 7 to second full paragraph of page 8, the Appeal Brief refers to Paragraphs [0047], [0048] and [0051] of Mamrak and submits that 
…in contrast with claim 16, the adjustments to the scan angles in Mamrak are not made based on position information pertaining to respective positions of a plurality of first calibration patterns and a plurality of second calibration patterns respectively generated by first and second energy beams as recited in claim 16. Rather, the adjustments to the scan angles in Mamrak addresses movement of the build unit over different areas of the powder bed.  
The Office respectfully disagrees.  It appears that the Amendment is referring to the last limitation of claim 16 that recites “adjusting the apparatus for use in the additive manufacturing process with at least one irradiation parameter associated with the irradiation device based at least in part on the calibration information”.  However, for such recitation, Domrose was presented to demonstrate the teaching of such prior art of the claimed recitation.  In particular, Domrose describes in Paragraph [0021] “Preferably, the calibration information is used for the automatic or semi-automatic adjustment of an optical setting of the solidification device, in particular a focus setting (especially a focus position setting). In this way, for instance, deviations of an optical setting from the setpoint setting may be rectified.”  Thus, the adjustment of the focus setting reads on “adjusting at least one irradiation parameter”, as recited in claim 16.  In addition, although the Amendment limits its reference to Paragraphs [0048] and [0024] of Mamrak, the Final Office Action demonstrated that Mamrak does teach an adjustment as shown in Paragraph [0047] of this reference (“…the irradiation source directing mechanism may be adjusted for the misalignment 930 between a first scan region 918 and second scan region 916…”).  Further, Paragraph [0051] of Mamrak explains that “FIG. 6 shows an example flow diagram of the abovementioned process. In step 610 any of the abovementioned methods or any known method in the art may be used to determine a misalignment of two subsequent scan regions based on a deviation in the positioning mechanism of the build unit and/or a deviation in the positioning of the build platform”, where the determined amount of misalignment or offset between the scan fields reads on “determining a gap” as recited in independent claim 16. Thus, the arguments are not persuasive.  
On page 8, last paragraph, the Appeal Brief generally refers to paragraphs [0054] and [0055] to then repeat that “misalignment between scan zones 713 does not equate to a gap between a first one of a plurality of first calibration patterns and a second one of a plurality of second calibration patterns as recited in claim 16.”  However, no rationale is provided to support such statement.  Rather, the Appeal Brief refers to paragraph [0036] of Mamrak to submit that the scan zones refer to regions within which a build unit may fuse powder material.  However, this portion of the cited reference is describing the manufacturing process using the additive manufacturing apparatus.  Furthermore, the refer paragraph refers to an illustrative example in which the build unit may fuse a region within a scan zone.  The Office, as explained above, refer to portions of Mamrak in which the calibration is described, not the build process.  Thus, the arguments are not persuasive.
Conclusions alone cannot render the cited reference inoperable for its intended purpose nor negate the various teachings provided regarding the calibration being performed based on an offset between different positions of scan regions.  Based on the amount of misalignment, Mamrak determines that the scanner can be adjusted to compensate (e.g., using the process shown in FIG. 6). Accordingly, the scanner may be adjusted.  Consequently, the arguments are not deemed persuasive.  In view of the foregoing, the rejection of independent claim 16 in view of Domrose and Mamrak should be sustained. 
The Examiner ’s reason for modifying Domrose in view of Mamrak does not fail to articulate the requisite rational underpinning necessary to support the legal conclusion of obviousness as contended in the Appeal Brief.
On page 10, the following is stated:
By way of example, the Examiner has failed to provide any explanation as to why the general focus on calibrating an apparatus would have led a person of ordinary skill in the art to modify Domrose in view of Mamrak, let alone in a manner that reads on Appellant’s claimed method. Moreover, the Examiner has failed to provide any explanation as to how Mamrak allegedly being generally in the same field of endeavor as Domrose allegedly would have motivated a person of ordinary skill in the art to make the modification proposed by the Examiner. Furthermore, the Examiner has failed to provide any explanation as to why the number of components that must be calibrated in an additive manufacturing apparatus allegedly would have motivated a person of ordinary skill in the art to modify Domrose in view of Mamrak, let alone in a manner that reads on Appellant’s claimed method. More particularly, the Examiner has failed to provide any explanation whatsoever as to why the general focus on calibrating an apparatus, the field of endeavor generally, or the number of components that must be calibrated, allegedly would have motivated a person of ordinary skill in the art to modify Domrose in view of Mamrak to determine a gap between (i) a first one of the plurality of first calibration patterns and (ii) a second one of the plurality of second calibration patterns, wherein the first one of the plurality of first calibration patterns is adjacent to the second one of the plurality of second calibration patterns, as recited in claim 16. Instead, the Examiner has improperly presupposed Appellant’s claimed method, while failing to even show how Mamrak allegedly teaches or suggests the aforementioned claim features.

The Office respectfully disagrees.  Contrary to the contentions presented in the Appeal Brief, the Office has clearly explained that one of ordinary skill in the art at the time of the invention would have been motivated to combine Domrose and Mamrak because Mamrak recognizes that (additive manufacturing) AM apparatuses have a significant number of components which all must be calibrated to create consistent and dimensionally accurate components. Mamrak Paragraph [0008] For example, a galvanometer may be used as a directing device to direct a laser beam to fuse a region of powder during each layer of the build. In the example, correct calibration of the galvanometer is critical to assure an accurate build. Further, in the AM apparatus disclosed below, there also exists a need to calibrate the movement of a build unit and/or a build platform. By determining that irradiation directing portion(s) may be adjusted to compensate for positional deviations of the build unit, a build process efficiency may be increased due to a decrease in excessive movement of the build unit. Mamrak Paragraph [0049]  
In addition, it appears that the arguments in the Appeal Brief fail to recognize, as clearly explained in previous actions, that both references are directed to additive manufacturing and calibrating the apparatus by detecting deviations of the positions by layer-wise solidification of building material at the positions corresponding to the cross-section of the object to be manufactured (in the case of Domrose) and, in the alternative, by determining a misalignment of two subsequent scan regions based on a deviation in the positioning mechanism of the build unit and/or a deviation in the positioning of the build platform (in the case of Mamrak).  Both references are directed to correcting deviations of calibrating patterns.
With respect to the argument that the Office has not provided “any explanation as to why the number of components that must be calibrated in an additive manufacturing apparatus allegedly would have motivated a person of ordinary skill in the art to modify Domrose in view of Mamrak”, it is important to recognize that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, when construing the scope of the claims, the Office is bound to consider the features being recited in the claims, but cannot incorporate the description of the Specification into the claims. See MPEP 707.07(f)  Any argument and rationale that the Office submitted above and in previous actions were clearly directed to the claimed recitations, not directed to features described in the Specification.  The Appeal Brief seems to steer toward features not claimed, such as “the number of components”, which renders the arguments not persuasive.  
On page 11, last paragraph, it is argued:
Domrose discloses that the method is executed during manufacturing a three-dimensional object and that thereby, it may be tested whether settings of an apparatus for selective laser sintering or laser melting exhibit any drift during the manufacturing process. See ¶ [0016]. Accordingly, Domrose already provides a calibration method that calibrates for thermal drift, yet the Examiner has failed to provide any line of reasoning to explain why the calibration method in Domrose would fail to realize a desired value or would fail to calibrate for thermal drift during the build, such that the person of ordinary skill in the art would recognize a reason or a need to modify Domrose in view of Mamrak, let alone in a manner that would read on Appellant’s claims. Consequently, the person of ordinary skill in the art would have neither a reason nor a need to modify Domrose in view of Mamrak.

Similar arguments are provided on page 12 of the Appeal Brief.  The Office disagrees with such argument.  It is well settled that non-obviousness cannot be established by attacking references individually where the rejection is based on the teachings for a combination of references. See In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)).  In addition, the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004)  The Appeal Brief rationale for not combining the references is essentially because Domrose already teaches a calibration method, thus there is no need for the calibration method of Mamrak.  However, such rationale is not sufficient to demonstrate that the Office has failed to provide articulated reasoning of why a person of ordinary skill in the art would be motivated to combine the cited references.  Although Domrose describes a particular calibration method to calibrate the apparatus, nowhere does Domrose teach or suggest that the calibration method of Mamrak or any modifications would not be permissible to be combined with its teachings.  
The arguments are not deemed persuasive and the rejection to claim 16 should be maintained.

Claim 19 – Domrose and Mamrak teach the claimed recitations “wherein the plurality of first calibration patterns and the plurality of second calibration patterns are arranged in an alternating sequence”.
On page 13 of the Appeal Brief, it is submitted that Domrose does not teach “wherein the plurality of first calibration patterns and the plurality of second calibration patterns are arranged in an alternating sequence”, as recited in claim 19. The Office respectfully disagrees.
Domrose describes in Paragraph [0028] and illustrates in FIG. 2 a schematic view of the first sub-area of the build area with a first modulation pattern, the second sub-area of the build area with a second modulation pattern, and the overlap zone between the first and the second sub-area with a superposition pattern.  In Paragraph [0044], Domrose describes that “[t]he modulation patterns 101, 201 are periodic patterns. Preferably, the modulation patterns 101, 201 are line patterns, which are preferably formed from lines having substantially equal width, being created by irradiated positions and being arranged in an substantially constant distance from one another.”  Therefore, the Office explained in the Final Office Action of September 22, 2021 that as shown in FIG. 2, the modulation patterns 101 are arranged in an alternating manner with the modulation patterns 201, which teaches “the plurality of first calibration patterns and the plurality of second calibration patterns are arranged in an alternating sequence”, as recited in claim 19.  The Office maintains that Domrose teaches the features of claim 19.
On page 13 of the Appeal Brief, it is submitted:
However, modulation patterns 101, 201 that form a substantially periodic superposition pattern 301 in an overlap zone 300 due to the Moiré-effect does not equate to a plurality of first calibration patterns and a plurality of second calibration patterns arranged in an alternating sequence. Consequently, the combination of Domrose and Mamrak fails to teach or suggest at least the aforementioned feature of claim 19.

The Office disagrees with such contentions.  Concluding that the modulation patterns do not equate to a plurality of first calibration patterns and a plurality of second calibrating patterns, as broadly claimed, is not persuasive.  Simply concluding that the particular teachings of Domrose would not allow a person of ordinary skill in the relevant art to arrive to the claimed recitations, without providing an articulated reasoning and evidentiary support to explain such conclusion is not sufficient to convince the Office that the rejection is improper.  Domrose does teach modulation patterns 101, 201 arranged in an alternating sequence, thus, the rejection to claim 19 should be maintained.

Claim 25 – Domrose and Mamrak teach the claimed recitations “defining, with the apparatus for use in the additive manufacturing process, a reference position; determining, with the apparatus for use in the additive manufacturing process, the position information pertaining to a first respective one of the plurality of first calibration patterns relative to the reference position, and determining the position information pertaining to a second respective one of the plurality of second calibration patterns relative to the reference position; and determining, with the apparatus for use in the additive manufacturing process, deviation information pertaining to a deviation between the reference position and the position information”.
On page 15 of the Appeal Brief, it is argued the following:
However, the superposition pattern 301 in Domrose does not equate to a first respective one of a plurality of first calibration patterns, nor a second respective one of the plurality of second calibration patterns as recited in claim 25. Consequently, the position of the superposition pattern 301 in Domrose does not equate to position information pertaining to the first respective one of the plurality of first calibration patterns, nor position information pertaining to the second respective one of the plurality of second calibration patterns, as recited in claim 25. As such, determining the deviation of the position of the superposition pattern 301 from the reference position in Domrose does not equate to determining a deviation between the reference position and the position information as recited in claim 25.

The Office disagrees with such contentions.  Concluding that the superposition pattern 301 in Domrose does not equate to a first respective one of a plurality of first calibration patterns, nor a second respective one of the plurality of second calibration patterns as recited in claim 25, as broadly claimed, is not persuasive.  Simply concluding that the particular teachings of Domrose would not allow a person of ordinary skill in the relevant art to arrive to the claimed recitations, without providing an articulated reasoning and evidentiary support to explain such conclusion is not sufficient to convince the Office that the rejection is improper.  
Domrose teaches the claimed recitations of claim 25.  In particular, paragraph [0041] describes that “[t]he apparatus 1 comprises a determination unit, which determines the deviation of a superposition pattern 301 from a reference position on the basis of data transmitted from the detection unit 18.”  In paragraph [0043], the reference describes that “[t]he modulation patterns 101, 201 are arranged on the build area such that they form a superposition pattern 301 in the overlap zone.” And in paragraph [0050], Domrose describes that “[t]he relative position of the modulation patterns 101, 201 is determined by determining the deviation of the position of the superposition pattern 301 from a reference position.”  In paragraph [0051] and FIG. 2, Domrose describes that “[i]t is preferred that the reference position is defined by a reference mark 203 on the build area 8, wherein the reference mark is generated in a layer of the building material 15 or on the target. The distance between a maximum of the line overlap [the superposition pattern 301] and the reference mark 203 is determined in order to determine the deviation of the position of the superposition pattern 301 from the reference position.”  And in paragraph [0052], the reference describes that “[i]n a particularly preferred manner, the reference mark 203 is generated together with one of the two modulation patterns 101, 201. In FIG. 2, a reference mark 203 is shown...”  The Abstract describes “...the step of determining the deviation of the position of the superposition pattern on the build area from a reference position.”
As a result of the referred portions of Domrose, the determined relative position of the modulation pattern 101 in the superposition pattern from the reference position reads on “determining… the position information pertaining to a first respective one of the plurality of first calibration patterns relative to the reference position”. In addition, the determined relative of the modulation pattern 201 in the superposition pattern from the reference position reads on “determining …the position information pertaining to a second respective one of the plurality of second calibration patterns relative to the reference position”.  The determined deviation of the position of the superposition pattern, which includes the relative position information of the modulation patterns 101, 201, reads on “determining… deviation information”.  In  view of the foregoing, Domrose teaches each and every recitation of claim 25, thus, the rejection to claim 25 should be maintained.

Claim 29 – Domrose and Mamrak teach the claimed recitations “wherein the gap is located between a first branch of the first one of the plurality of first calibration patterns and a second branch of the second one of the plurality of calibration patterns”.
On pages 16 and 17 of the Appeal Brief, paragraphs [0046] and [0047] of Mamrak are referred to as failing to teach the claimed recitations of claim 29.  With reference to paragraphs [0047], [0051], [0054], and [0055] and FIGS. 5-7 as described and discussed above, the misalignment or offset between one portion of each the scan fields that face each other as shown in FIG. 5 (“offset 930”) and FIG. 7 reads on “the gap is located between a first branch ... and a second branch...”.  Paragraph [0046] of Mamrak simply indicates that the illustration of FIG. 5 has been simplified and that the portions may represent a portion of a single build unit.  However, the referred paragraphs [0047], [0051], [0054], and [0055] and FIGS. 5-7 do teach the claimed recitations. The arguments provided at the bottom of page 16 and top of page 17 generally submitting that the first scan field in Mamrak does not equate to a first branch of the first one of a plurality of first calibration patterns without more is not sufficient to be persuasive and overcome the rejection.  
In  view of the foregoing, Domrose and Mamrak teach each and every recitation of claim 29, thus, the rejection to claim 29 should be maintained.

Claim 30 – Domrose and Mamrak teach the claimed recitations “determining, with the apparatus for use in the additive manufacturing process, a first orientation of a first one of the plurality of first calibration patterns and a second orientation of a second one of the plurality of second calibration patterns”.
As a preliminary matter, on page 17, it is submitted that the Office referred to paragraphs [0015] and [0057] of  Domrose to reject claim 30.  The Office respectfully disagrees.  Paragraphs [0019] and [0057] were presented in the rejection submitted in the Final Office Action.
In particular,  Domrose describes in paragraph [0019] that “[t]he determination of the deviation of the position of the superposition pattern on the build area from the reference position preferably comprises determining a displacement and/or a rotation. More preferably, on the basis of the determination of the displacement and/or rotation, a change of the position of the first and/or second modulation pattern, i.e., a change of the displacement and/or the rotation is carried out. In this way, various deviations may, for instance, be recognised and, if applicable, rectified.”  In paragraph [0057], Domrose describes “In the context of the invention it is possible to implement the modulation patterns 101, 201 not in the form of line patterns but in the form of different patterns which can form an substantially periodic superposition pattern 301. For instance, dot patterns or grid patterns are suitable modulation patterns 101, 201. With modulation patterns 101, 201 being substantially periodic in multiple directions, such as grid patterns, it is possible to determine a translational displacement in an arbitrary direction and/or a rotation as a deviation of the position of the superposition pattern 301 from a reference position.”  Accordingly, the Office construed the determination of the rotation of each of the modulation patterns 101, 201 reads on “determining …a first orientation...and a second orientation...”  
The arguments provided at the bottom of page 17 and top of page 18 simply concluding that the superposition pattern 301 disclosed in Domrose does not equate to a first one of a plurality of first calibration patterns, nor to a second one of a plurality of second calibration patterns as recited in claim 30, and that rotation of a superposition pattern 301 of Domrose does not equate to a first orientation of a first one of the plurality of first calibration patterns, nor to a second orientation of a second one of the plurality of second calibration patterns, without more is not sufficient to be persuasive and overcome the rejection.  Simply concluding that the particular teachings of Domrose would not allow a person of ordinary skill in the relevant art to arrive to the claimed recitations, without providing an articulated reasoning and evidentiary support to explain such conclusion is not sufficient to convince the Office that the rejection is improper.
In  view of the foregoing, Domrose teaches each and every recitation of claim 30, thus, the rejection to claim 30 should be maintained.

Claim 31 – Domrose and Mamrak teach the claimed recitations “determining, with the apparatus for use in the additive manufacturing process, the first orientation with respect to a first facing branch of the first one of the plurality of first calibration patterns and the second orientation with respect to a second facing branch of the second one of the plurality of second calibration patterns”.
As a preliminary matter, on page 18, it is submitted that the Office referred to paragraphs [0015] and [0057] of  Domrose to reject claim 31.  The Office respectfully disagrees.  Paragraphs [0019] and [0057] were presented in the rejection submitted in the Final Office Action.
Incorporating the description provided in paragraphs [0019] and [0057] of Domrose as presented above with respect to claim 30, each of the modulation pattern 101 and the modulation pattern 201 composing the grid patterns read on “a first facing branch” and “a second facing branch”, respectively.  The determination of the rotation as a deviation of the superposition pattern of the modulation patterns 101, 201 reads on “determining… the first orientation with respect to a first facing branch...and the second orientation with respect to a second facing branch...”  Thus, Domrose teaches the recitations of claim 31.
At the bottom of page 18, it is submitted that “In fact, a review of Domrose did not reveal one mention of branches, let alone facing branches. Indeed, a grid does not equate to a branch. Moreover, Domrose fails to disclose or even suggest determining a first orientation with respect to a first facing branch, nor determining a second orientation with respect to a second facing branch, as recited in claim 1.”
The Office respectfully reminds that to find that a reference teaches a claimed feature, it is not necessary that the same term as recited be referenced in a prior art reference.  If a person of ordinary skill in the relevant art would have construed the teachings of the reference to describe “a branch”, then art teaches the claimed recitation.  As explained above, a portion or branch of the modulation pattern 101 and the modulation pattern 201 facing each other as shown in FIG. 5, for example, teaches “a first facing branch of the first one of the plurality of first calibration patterns and … a second facing branch of the second one of the plurality of second calibration patterns”, as recited in claim 31.
In  view of the foregoing, Domrose and Mamrak teach each and every recitation of claim 31, thus, the rejection to claim 31 should be maintained.
Claim 27 – Domrose, Mamrak, and Nova teach the claimed recitations “wherein at least one of the first plurality of calibration patterns comprises a first shape, and/or wherein at least one of the second plurality of calibration patterns comprises a second shape, wherein the first shape is different from the second shape”.
Domrose describes in Paragraph [0057] that “dot patterns or grid patterns are suitable modulation patterns 101, 201” previously described.  Thus, the dot patterns or grid patterns teach “a first shape and/or…a second shape.”  
However, the Office recognized that Domrose and Mamrak do not to teach explicitly, “wherein the first shape is different from the second shape”.  Thus, Noda was presented as curing the deficiencies.  Noda is directed to a calibration process to calibrate a first camera and a second camera. Page 20 of the Appeal Brief refer to various portions of this reference.  However, the Office notes (as indicated in the Final Office Action) that Noda teaches in paragraph [0043] that “[t]he shape of the marks constituting the plurality of patterns included in the calibration tool may be any shape such as a triangular shape, a rectangular shape, or the like. The plurality of patterns provided in the calibration tool may be composed of marks having different shapes for each pattern.”  
Contrary to the contentions made on page 21 of the Appeal Brief that the Office failed to articulate the rationale to combine the cited references, the Office explained in the Final Office Action that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Domrose, Mamrak, and Noda before them, to determine a gap between the modulation patterns 101, 201 of Domrose and the scan zones of Mamrak as taught in Noda because the references are in the same field of endeavor as the claimed invention and they are focused on calibrating a plurality of cameras in which at least one of an angle of view and a focal length is different.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification such that possible for each camera to discriminate between patterns used for calibration by discriminating the patterns based on the size of the mark and the arrangement of the marks by the camera. See Noda Paragraph [0042]
In  view of the foregoing, Domrose, Mamrak, and Noda teach each and every recitation of claim 27, thus, the rejection to claim 27 should be maintained.
Claims 17, 18, 20-24, 26, 28, and 32-35.
	The rejections to dependent claims 17, 18, 20-24, 26, 28, and 32-35 are maintained for the reasons as set forth in the Final Rejection of September 22, 2021.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALICIA M. CHOI/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116                                                                                                                                                                                                        

/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.